Title: Patrick Gibson to Thomas Jefferson, 8 January 1814
From: Gibson, Patrick
To: Jefferson, Thomas


           Sir  Richmond 8th January 1814
          Since the arrival of the Cartel at Annapolis bringing dispatches from England to our Government, there has been much speculation in our market, founded upon the supposition that peace would either directly or indirectly grow out of it—flour which last week would not
			 command 4$ has this week been sold at 5½ Cash & 5¾$ 60d/.—these still continue to be the prices, altho little is now doing—letters from Alexandria mention the appointment and confirmation by the Senate of Rufus King as minister to London, I cannot learn that any information has been received from Washington to that effect—I have as yet made no sale of your flour, and shall be glad to receive your instructions as soon as convenient—I inclose you a Copy of your account current to the 31st Ulto leaving a balance in your favor of $1123.54—
          With great respect I am Your obt ServtPatrick Gibson
        